Citation Nr: 1711711	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  07-24 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease
(COPD), to include as due to exposure to asbestos and/or herbicide agents. 

2.  Entitlement to service connection for a heart disease, to include as due to exposure to asbestos and/or herbicide agents. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to September 1968 and in the Naval Reserve from March to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for chronic obstructive pulmonary disease (COPD) and heart disease, to include as due to exposure to asbestos and/or herbicide agents. 

In July 2011, the Board remanded the case for additional development in order to afford the Veteran additional VA compensation examinations and clarify previous medical opinions.  In January 2014, the Board remanded the case again for additional development to include updated VA examinations and to verify the Veteran's service locations to determine exposure to herbicide agents. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Unfortunately, an additional remand of this case is necessary for further development.

The three main directives in the Board's January 2014 remand were to (i) confirm that a "B-reader" reviews the Veteran's medical records, (ii) verify service locations for purposes of herbicide agents exposure, and (iii) assure that the examiner gives an adequate rationale as to whether or not the Veteran's claimed respiratory and heart disorders are caused by exposure to herbicide agents.  

Regarding the request for a "B-reader" for the respiratory claim, the Board finds that additional development is still necessary, as outlined below; although it is evident from the record that the RO has already made multiple efforts to comply with the Board's directives. 

Moreover, additional development must be undertaken to assess the likelihood and extent of the Veteran's exposures to herbicides at locations other than Vietnam.  In this regard, the Board observes that, in a Deferred Rating Decision dated in June 2015, the RO indicated that it was still necessary to enter a new request to JSRRC as specified by the Board in order to describe the potential exposure to herbicide agents at locations other than Vietnam.  

It is noted that the Veteran maintains exposure to herbicides at locations other than Vietnam during his service aboard (i) USS Sierra AD18 (8018) between January 1966 and March 1966, (ii) USS John R. Perry (DE1034) between March 1966 and September 1968, and (iii) USS Claud Jones (DE1033) between January 1966 and September 1968.  The Board does not see any indication that this development was achieved prior to recertifying the case to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Make an additional attempt to locate a VA "B-reader" with consideration of whether a B-reader outside of Louisiana is available or whether it is possible to outsource a B-reader to review the case.

In the event that either method is fruitless, please submit a formal finding confirming the unavailability of a "B-reader."  

2.  Conduct development regarding the Veteran's claimed exposure to herbicide agents in locations other than Vietnam.  He was stationed aboard USS Sierra AD18, USS John R. Perry, and USS Claud Jones between January 1966 and September 1968, and reports herbicide agent exposure when the above ships were located in:  
a.  Pearl Harbor, HI
b.  Midway Island
c.  Johnston Atoll Island
d.  South China Sea
e.  The Malaysian Straight/Penang, Malaysia 
f.  Indian Ocean 
g.  Perth, Australia
h.  Melbourne, Australia 
i.  Madagascar
  

3. After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If either of the benefits sought remain denied, issue a SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


